Citation Nr: 0811927	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO. 07-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and L. M. 


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1972 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
March 2008. In March 2008, the Board granted the veteran's 
motion to advance his case on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900(c)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The record shows that the veteran has reported being in 
receipt of Social Security Administration (SSA) disability 
benefits related to his seizure disability. The SSA file has 
not been associated with the veteran's claims file. VA has a 
duty to obtain SSA records when they may be relevant.  See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992). Accordingly, the RO should contact 
the SSA and obtain and associate with the claims file copies 
of the veteran's records regarding SSA benefits, including 
the complete medical records upon which any decision was 
based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2007). 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record, to include all 
evidence received since the January 2007 
Supplemental Statement of the Case, and 
readjudicate the claim. If the benefits 
sought remain denied, the veteran should 
be issued an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



